Domenic A. Cossi
Jory C. Ruggiero
WESTERN JUSTICE ASSOCIATES PLLC
303 West Mendenhall Street Suite 1
Bozeman, MT 59715
(406)587-1900
domenic@westernjusticelaw.com
jory@westernjusticelaw.com

Attorneys for Defendant/Counterclaimant Kinkaid



                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION



UNITED FIRE & CASUALTY                   Cause No. DV-17-103-BLG-SPW-TJC
COMPANY,


            Plaintiff/Counterclaim
            Defendant,
                                              NOTICE OF PARTIAL
                                               SETTLEMENT AND
    vs.                                     STIPULATED MOTION TO
                                          VACATE CERTAIN DEADLINES
                                                AND HEARINGS
KINKAID CIVIL CONSTRUCTION
LLC,


            Defendant/Counterclaimant
      The Parties hereby notify the Court that they have reached a partial

settlement agreement that resolves many issues in this case.

      Accordingly, the Parties also file this Stipulated Motion and move the Court

to vacate all deadlines relating to Defendant/Counterclaimant Kinkaid Civil

Construction, LLC (Kinkaid)’s breach of contract and Unfair Trade Practices Act

Counterclaim. This would include:

          • Any Response or Reply Briefs due relating to Kinkaid’s Motion For
            Partial Summary Judgment (Doc. 58).
          • The hearing regarding Kinkaid’s Motions to Compel (Docs. 40 and
            43), currently scheduled for this Thursday, June 20 at 10:30 a.m.

      The Parties do not request that the briefing schedule related to

Plaintiff/Counterclaim Defendant’s United Fire & Casualty Company (United

Fire)’s Motion for Summary Judgment regarding its duty to defend (Doc. 61) be

vacated. Kinkaid filed its Response Brief to that Motion on June 14 and, if

desired, United Fire will file its Reply Brief on or before June 28.

      A Proposed Order is accompanies this Notice and Stipulated Motion.




Notice of Settlement and Stipulated
Motion To Vacate Certain Deadlines                                       Page 2
      DATED this 17th day of June, 2019.


                                  WESTERN JUSTICE ASSOCIATES, PLLC

                                  By: /s/ Domenic A. Cossi
                                     Domenic A. Cossi
                                    Attorney for Defendant and
                                         Counterclaim Plaintiff

                                  MATOVICH, KELLER & HUSO, P.C.

                                  By: /s/ Katherine S. Huso
                                     Katherine S. Huso
                                    Attorney for Plaintiff/Counterclaim
                                      Defendant United Fire & Casualty Co.




Notice of Settlement and Stipulated
Motion To Vacate Certain Deadlines                                   Page 3
                           CERTIFICATE OF SERVICE


       I hereby certify that on this 17th day of June, 2019, a true and correct copy of
this document was served on the following person(s) by:


_1,2_         CM/ECF
_____         Hand Delivery
_____         Mail
_____         Overnight Delivery Service
_____         Fax
_____         E-Mail

1.      Clerk of U.S. District Court

2.      Katherine S. Huso
        MATOVICH, KELLER & HUSO, P.C.
        2812 1st Avenue North, Suite 225
        P.O. Box 1098
        Billings, MT 59103-1098
        khuso@mkhattorneys.com
        Attorney for Plaintiff/Counter Defendant


                                               By: /s/ Domenic A. Cossi
                                                  Domenic A. Cossi




Notice of Settlement and Stipulated
Motion To Vacate Certain Deadlines                                        Page 4
